PER CURIAM.
Because the trial court did not have the benefit of the supreme court’s recent ruling in Peart v. State, 756 So.2d 42 (Fla.2000), it summarily denied appellant’s Petition for Writ of Coram Nobis on his 1994 conviction, as untimely. Appellant sought review based on his claimed recent discovery of adverse INS proceedings (deportation), alleging the trial court did not advise him of the possibility of such consequences. Under Peart, the petition is timely, and so we reverse and remand for further hearing.
POLEN, FARMER and GROSS, JJ., concur.